DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 19 and 20 are amended.
Claim 2 is canceled.
Claims 3-18 have been previously presented.
Claims 21 and 22 have been added.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 19 and 20, though Zakhor et al.(US 2017/0148211) teaches a scan of an object in a space representing a floorplan (0006 lines 1-17), Zakhor et al. fails to teach generating floorplan coordinates of the scene by: providing a set of grid lines on the floor plan of the scene; highlighting segments of the grid lines selected by a user, each of the segments wall on the floorplan so that the segment is colinear with the wall; indicating intersection points between the segments; highlighting the intersection points comprising corner intersection points between adjacent walls; and storing the corner points as the floorplan coordinates in a database or list; receive a scan of an object in a space in the floorplan; and use the floorplan coordinates and scan coordinates of the scan to populate a map, representing the floorplan, with the object correctly positioned in the map. Therefore claims 1 and 3-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 1/10/22, with respect to claims 1 and 3-22 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections of claims 1, 3, 5, 6, 11 and 13-20 have been withdrawn, and claims 1 and 3-22 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649